Exhibit 10.1
STOCK APPRECIATION RIGHTS GRANT AGREEMENT
     STOCK APPRECIATION RIGHTS AGREEMENT (this “SAR Agreement”) made as of the
date specified on Annex A attached hereto (the “Grant Date”), between R.H.
Donnelley Corporation, a Delaware corporation (the “Company”), and the
undersigned individual (the “Participant”), pursuant to the R.H. Donnelley
Corporation 2005 Stock Award and Incentive Plan (as may be amended from time to
time, the “2005 Plan”), a copy of which you may access electronically on the RHD
Intranet under “Human Resources”. Unless otherwise defined herein, the terms
defined in the 2005 Plan shall have the same defined meanings in this SAR
Agreement.
     In consideration of the tender by Participant of certain outstanding
options and/or stock appreciation rights in the Company’s Exchange Program,
which tender has been accepted as of the Grant Date, and the mutual covenants
hereinafter set forth and for other good and valuable consideration, the
validity and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereunder, agree as follows:
     1. Grant of SAR. The Company hereby grants to the Participant the right to
receive the aggregate dollar value of appreciation (collectively,
“Appreciation”) in the Fair Market Value of the Company’s Common Stock on the
number of shares (the “Granted Shares”) specified on Annex A, computed as the
excess of (a) the aggregate Fair Market Value of the Granted Shares on the
Exercise Date (as defined below) (the “Appreciation Price”) over (b) the
aggregate Fair Market Value of the Granted Shares on the Grant Date (the “Grant
Price”). This grant shall be referred to as the SAR. Such Appreciation shall not
be payable in cash, but rather shall be payable only in Paid Shares (as defined
below) following the withholding of Shares to satisfy mandatory tax withholding
obligations. This SAR is in all respects limited and conditioned as hereinafter
provided, and is subject to the terms and conditions of the 2005 Plan (which
terms and conditions are and automatically shall be incorporated herein by
reference and made a part hereof and shall control in the event of any conflict
with any terms of this SAR Agreement).
     2. Term. Unless earlier terminated pursuant to the 2005 Plan or this SAR
Agreement, this SAR shall expire on the expiration date specified on Annex A
(the “Expiration Date”), which is the seventh anniversary of the Grant Date.
This SAR shall not be exercisable on or after the Expiration Date.
     3. Vesting of SAR; Conditions to Exercisability of SAR.
     (a) As set forth on Annex A, this SAR will vest in three equal installments
of the Shares on each of the first three anniversaries of the Grant Date, so
that this SAR shall be vested as to all Shares on the last such anniversary. Any
portion of this SAR that becomes vested in accordance with the foregoing shall
remain vested and shall be exercisable upon satisfaction of the conditions set
forth in clause (b) below, subject to the 2005 Plan or this SAR Agreement
(including without limitation Paragraph 7), until the earlier of the Expiration
Date or other termination of this SAR in accordance with the 2005 Plan and this
SAR Agreement.
     (b) In addition to the vesting requirements set forth in clause (a) above,
the exercise of this SAR is subject to the Company’s achievement of the
following stock price appreciation targets (the “Target Prices”), subject to
Paragraphs 6(c) and 7:

1



--------------------------------------------------------------------------------



 



  (i)   the first third of vested Shares subject to this SAR will not be
exercisable until the Company’s stock price equals or exceeds a Target Price of
$20 per share;     (ii)   the second vested third of Shares subject to this SAR
will not be exercisable until the Company’s stock price equals or exceeds a
Target Price of $30 per share; and     (iii)   the third and final tranche of
vested Shares subject to this SAR will not be exercisable until the Company’s
stock price equals or exceeds a Target Price of $40 per share.

These Target Prices will be deemed achieved if, at any time during the life of
the SAR, the average closing price of the Company’s common stock on the New York
Stock Exchange during any ten consecutive trading days equals or exceeds the
specified Target Price; provided, however, that otherwise vested Shares subject
to this SAR that do not become exercisable prior to the Expiration Date or
earlier applicable termination date of the SAR due to the failure to achieve a
specified Target Price will immediately terminate and never become exercisable,
except as otherwise provided in Paragraph 7.
     (c) Prior to the exercise of this SAR and delivery of the resulting Paid
Shares (as defined below), the Participant shall not have any rights of a
stockholder with respect to this SAR or the Shares subject to this SAR.
     4. Method of Exercising SAR.
     (a) Subject to the terms and conditions of the 2005 Plan and this SAR
Agreement, this SAR may be exercised upon written notice to the Company at its
principal office, which is currently located at 1001 Winstead Drive, Cary, NC,
27513. Such notice (a suggested form of which is attached as Annex B) shall
state the Participant’s election to exercise this SAR and the number of Granted
Shares with respect to which it is being exercised, and shall be signed by the
Participant (or permitted assignee or legal representative).
     (b) Upon receipt of such notice, the Company, as promptly as practicable,
shall deliver or cause to be delivered a certificate or certificates
representing (a) such number of Shares calculated by dividing (i) the portion of
the Appreciation applicable to the number of Granted Shares to which this SAR is
appropriately exercised by (ii) the Fair Market Value of R. H. Donnelley Common
Stock on the date such notice was received by the Company (the “Exercise Date”),
less (b) any shares withheld to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to this SAR, as specified
in paragraph 10 (the result of (a) less (b) being referred to herein as the
“Paid Shares”). The certificate or certificates for the number of Paid Shares so
determined shall be registered in the name of the person or persons so
exercising this SAR (or, if this SAR shall be exercised by the Participant and
if the Participant shall so request in the notice exercising this SAR, shall be
registered in the name of the Participant and the Participant’s spouse, jointly,
with right of survivorship or a trust established by the Participant for estate
planning purposes) and shall be delivered as provided above to or upon the
written order of the person or persons exercising this SAR. In the event this
SAR is exercised by any person or persons after the legal disability or death of
the Participant, such notice shall be accompanied by appropriate proof of the
right of such person or persons to exercise this SAR. All Paid Shares that shall
be delivered upon the exercise of this SAR as provided herein shall be fully
paid and non-assessable by the Company.

2



--------------------------------------------------------------------------------



 



     5. Shares to be Purchased for Investment. In the event this SAR is deemed
to constitute an offer and sale of Shares under the Securities Act of 1933, as
amended (the “Securities Act”), and such offer and sale is not covered by a then
effective registration statement under the Securities Act, the Company may
require as a condition to any exercise of this SAR that the Participant (or
other person entitled to exercise this SAR) deliver to the Company an investment
representation statement, as well as any other documentation or information as
the Committee shall reasonably request. The Company shall be entitled to
restrict the transferability of the Shares issued upon any such exercise to the
extent necessary to avoid a risk of violation of the Securities Act or of any
state laws or regulations. Such restrictions may, at the discretion of the
Company, be noted or set forth in full on the Share certificates issued upon
exercise of this SAR.
     6. Non-Transferability of SAR; Forfeiture; Adjustment.
     (a) Neither this SAR nor the Granted Shares subject thereto shall be
pledged, hypothecated or otherwise encumbered or subjected to any lien,
obligation or liability of the Participant to any party (other than the Company
or any of its subsidiaries or affiliates), or assigned or transferred by the
Participant, other than by will or the laws of descent and distribution or to a
Beneficiary upon the death of the Participant, and during the lifetime of the
Participant, this SAR shall be exercisable only by the Participant or his or her
guardian or legal representative, except that this SAR may be transferred to one
or more transferees during the lifetime of the Participant and may be exercised
by such transferees in accordance with the terms of this SAR, but only if and to
the extent such transfers are permitted by the Committee, subject to any terms
and conditions which the Committee may impose thereon (including limitations the
Committee may deem appropriate in order that offers and sales of Shares will
meet applicable requirements of registration forms under the Securities Act
specified by the Securities and Exchange Commission). A Beneficiary, transferee
or other person claiming any rights under the 2005 Plan from or through the
Participant shall be subject to all terms and conditions of the 2005 Plan and
this SAR Agreement, except as otherwise determined by the Committee, and to any
additional terms and conditions deemed necessary or appropriate by the
Committee.
     (b) This SAR, the Granted Shares covered hereby, any Paid Shares delivered
hereunder and the proceeds of the subsequent sale of any such Paid Shares
delivered hereunder are subject to forfeiture under certain circumstances in
accordance with Section 11 of the 2005 Plan.
     (c) This SAR, including the number of Granted Shares and the Grant Price,
shall be adjusted upon the occurrence of an event constituting an “equity
restructuring” as defined under FAS 123R in order to preserve (without
enlarging) the rights of Participant, in accordance with Section 12(c) of the
2005 Plan. In addition, each Target Price shall be subject to adjustment in any
case in which the SAR is subject to adjustment in order to preserve (without
substantial alteration) the economic terms of the SAR and the market-based
performance conditions set forth in Paragraph 3(b). If the Shares cease to be
listed on the New York Stock Exchange, achievement of the Target Price will be
based on trading prices or quotations on such other principal trading market in
which Shares may then be listed or quoted, as reasonably determined by the
Committee.

3



--------------------------------------------------------------------------------



 



7. Termination of Employment.
     (a) Exercisability Upon Termination by Death, Disability or Retirement. If
the Participant’s employment by the Company or any subsidiary or affiliate
terminates by reason of death, Disability (as defined below) or Retirement (as
defined below), this SAR will immediately become fully vested and may be
exercised until the earlier to occur of one year after the date of such
termination or the Expiration Date, to (i) the full extent it was exercisable at
the time of such death, Disability or Retirement plus (ii) the extent to which
it would be exercisable had the next higher Target Price yet to be achieved (if
any) been so achieved (i.e., one extra third of the Shares subject to the SAR
become exercisable by virtue of lapse of the condition to exercisability
associated with next higher Target Price). Vested Shares not yet subject to
exercise as of the time of such Death, Disability or Retirement by virtue of any
Target Price set forth in Paragraph 3(b) (after application of clause (ii) in
the prior sentence) not having yet been achieved may subsequently become
exercisable during such post-termination exercise period if such Target Price is
achieved during such time. Upon expiration of any such post-termination exercise
period, this SAR shall terminate in its entirety and any portion of the SAR
remaining unexercised (even though vested and regardless of whether or not such
portion had become exercisable) shall be immediately forfeited and become
immediately non-exercisable.
     (b) Effect of Termination for Cause or Voluntary Resignation. If the
Participant voluntarily resigns his or her employment with the Company or any
subsidiary or affiliate (other than a voluntary resignation for Good Reason
governed by clause (c) below) or the Participant’s employment is terminated for
Cause (as defined in any employment agreement to which the Company and the
Participant is party or in the severance plan then applicable to such
Participant), the SAR shall immediately terminate in its entirety and any
portion of the SAR remaining unexercised (regardless of the vesting or
exercisability status of such portion of the SAR) shall be immediately forfeited
and become immediately non-exercisable.
     (c) Effect of Termination without Cause or for Good Reason not within Two
Years Following a Change in Control. If the Participant’s employment is
terminated without Cause by the Company or any subsidiary or affiliate or if the
Participant terminates his or her employment for Good Reason (as defined in any
employment agreement to which the Company and the Participant is party or in the
severance plan then applicable to such Participant), in either case before or
more than two years following a Change in Control, then this SAR, to the extent
it has become vested at the date of termination, may be exercised until the
earlier to occur of one year after the date of such termination or the
Expiration Date, to (i) the full extent it was exercisable at the time of such
termination plus (ii) the extent to which it would be exercisable had the next
higher Target Price yet to be achieved (if any) been so achieved (i.e., one
extra third of the Shares subject to the SAR become exercisable by virtue of
lapse of the condition to exercisability associated with next higher Target
Price). Vested Shares not yet subject to exercise as of the time of such
termination by virtue of any Target Price set forth in Paragraph 3(b) (after
application of clause (ii) in the prior sentence) not having yet been achieved
may subsequently become exercisable during such post-termination exercise period
if such Target Price is achieved during such time. Upon expiration of any such
post-termination exercise period, this SAR shall terminate in its entirety and
any portion of the SAR remaining unexercised (regardless of the vesting or
exercisability status of such portion of the SAR) shall be immediately forfeited
and become immediately non-exercisable. Any unvested portion of the SAR at the
time of such termination shall immediately terminate.
     (d) Effect of Termination without Cause or for Good Reason within Two Years
Following a Change in Control. If the Participant’s employment is terminated
without Cause by the Company or

4



--------------------------------------------------------------------------------



 



any subsidiary or affiliate or if the Participant terminates his or her
employment for Good Reason (as defined in any employment agreement to which the
Company and the Participant is party or in the severance plan then applicable to
such Participant), in either case within two years following a Change in
Control, then this SAR will immediately become fully vested and fully
exercisable (i.e., all vesting requirements and Target Prices will be deemed
satisfied and achieved) and this SAR may be exercised until the earlier to occur
of one year after the date of such termination or the Expiration Date, to the
full extent of this SAR, regardless of the extent to which it was vested and/or
exercisable at the time of such termination. Upon expiration of any such
post-termination exercise period, this SAR shall terminate in its entirety and
any portion of the SAR remaining unexercised (even though fully vested and
exercisable) shall be immediately forfeited and become immediately
non-exercisable.
     (e) Definitions. The term “Disability” shall have the meaning defined for
such term in the long-term disability plan of the Company, as in effect from
time to time, and the term “Retirement” shall mean your termination after your
attaining (i) age 55 years with 10 years of service with the Company or any of
its subsidiaries or affiliates or (ii) age 65 years without regard to years of
such service.
     8. Change in Control. Notwithstanding anything to the contrary set forth in
Section 10 of the 2005 Plan, upon a Change in Control (as defined in any
employment agreement to which the Company and the Participant is party or in the
severance plan then applicable to such Participant), this SAR will immediately
become fully vested (i.e., all vesting requirements will be deemed satisfied)
and this SAR may be exercised until the Expiration Date (or earlier termination
in accordance with Paragraph 7), (i) to the full extent it was exercisable at
the time of such Change in Control plus (ii) the extent to which it would be
exercisable had the next higher Target Price yet to be achieved (if any) been so
achieved (i.e., one extra third of the Shares subject to the SAR become
exercisable by virtue of lapse of the condition to exercisability associated
with next higher Target Price). Shares not yet subject to exercise as of the
time of such Change in Control by virtue of any Target Price set forth in
Paragraph 3(b) (after application of clause (ii) in the prior sentence) not
having yet been achieved may subsequently become exercisable prior to the
Expiration Date if such Target Price is achieved during such time. The Committee
may determine that upon a Change in Control, notwithstanding the foregoing
provisions, this SAR shall terminate automatically with respect to all unvested
Shares covered by this SAR at that time and the Participant shall be entitled to
an amount of cash equal to product of (a) the excess of the Fair Market Value of
the Granted Shares at the date such determination becomes effective over the
Grant Price, multiplied by (b) the number of unvested Shares covered by this
SAR, and all vested Shares covered by this SAR shall remain subject to and
governed by Section 10 of the 2005 Plan.

5



--------------------------------------------------------------------------------



 



     9. No Guarantee of Continued Employment or Other Service. THE PARTICIPANT
ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO PARAGRAPH 3 IS
EARNED ONLY BY CONTINUING AS AN EMPLOYEE AT THE WILL OF THE COMPANY (NOT THROUGH
THE ACT OF BEING HIRED, BEING GRANTED THIS SAR OR ACQUIRING SHARES HEREUNDER).
THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS SAR AGREEMENT AND THE
VESTING PROVISIONS SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED EMPLOYMENT FOR THE VESTING PERIOD, FOR ANY PERIOD OR AT
ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH THE PARTICIPANT’S RIGHT TO
TERMINATE OR THE COMPANY’S RIGHT TO TERMINATE THE PARTICIPANT AT ANY TIME, WITH
OR WITHOUT CAUSE.
     10. Withholding. Unless otherwise determined by the Committee, the Company,
on behalf of itself or any subsidiary or affiliate that employs Participant,
will withhold from the distribution of Shares upon the exercise of this SAR
amounts of withholding and other taxes due or potentially payable in connection
with any transaction involving this SAR, and may take such other action as the
Committee may deem advisable to enable the Company and the Participant to
satisfy obligations for the payment of withholding taxes and other tax
obligations relating to this SAR. Upon such withholding of Shares, the Company
shall make cash payments in respect thereof in satisfaction of Participant’s
withholding obligations. Notwithstanding any provision in the 2005 Plan to the
contrary, only the minimum amount of Shares deliverable in connection with this
SAR necessary to satisfy statutory withholding requirements will be withheld.
     11. Governing Law; Entire Agreement; SAR Surrender.
     (a) The validity, construction and effect of this SAR Agreement shall be
determined in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of law, and applicable provisions of federal
law.
     (b) The 2005 Plan and this SAR Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof. Any modification of this
SAR Agreement must be in writing signed by the Company (oral statements by any
person cannot modify this SAR Agreement) and, if the modification is both
material and adverse to Participant, must also be signed by Participant.
Decisions of the Committee with respect to the administration and interpretation
of the 2005 Plan and this SAR Agreement shall be final, conclusive and binding
on all persons interested therein.
     (c) As a condition to the right to exercise this SAR, the Participant must
not have theretofore delivered to the Company a written document signed by the
Participant surrendering the SAR to the Company.
     IN WITNESS WHEREOF, the Company has caused this SAR Agreement to be duly
executed by its duly authorized officers and the Participant has executed this
SAR Agreement, each on Annex A, as of the Grant Date.

6



--------------------------------------------------------------------------------



 



ANNEX A
STOCK APPRECIATION RIGHT GRANT AGREEMENT AND ACKNOWLEDGEMENT
Name:      «Name»
Address:  «Address»  «City»,  «State»  «Zip»
Social Security or Tax ID Number:      «SSN»
 
Grant Date:            «Date1»
Expiration Date:     «Date2»
Number of Granted Shares:      «Shares»
Grant Price:      «Price»

     
Vesting Schedule:
  One third equal installments on the first three anniversaries of the Grant
Date.

              Number of Shares Vesting   Vest Date
 
  «Shares»   «Date»
 
  «Shares»   «Date»
 
  «Shares»   «Date»

Exercisability Conditions:
     This SAR is subject to the conditions to exercisability set forth in
Paragraph 3(b) of the Agreement.
R.H. Donnelley Corporation

         
By:
       
 
 
 
Gretchen Zech    
 
  Senior Vice President – Human Resources    

ACCEPTED AND AGREED TO:
«First» «Middle» «Last»
                                                            
Signature

A-1



--------------------------------------------------------------------------------



 



ANNEX B
STOCK APPRECIATION RIGHT EXERCISE AUTHORIZATION FORM
I hereby exercise the following Stock Appreciation Rights granted to me by R.H.
Donnelley. I understand that this will not be deemed a valid exercise until the
Company has received this letter and I have otherwise complied with all of the
applicable terms and conditions of the 2005 Stock Award and Incentive Plan and
the SAR Agreement.

                  Grant Date   # Shares Exercised   Grant Price
 
           
 
           
 
           
 
           
 
           
 
           



Tax Withholding Election:
I understand that you will reduce the number of Shares I will receive through
this exercise by the amount necessary to satisfy my withholding tax obligation.



Shares to be Registered to:
Name:
Address:



Share Delivery Instructions (check one):

                     
o
  E*Trade Financial     o     Other (please include name & mailing address)    
 
  1095 White Rock Road                
 
  Rancho Cordova, CA 95670                

             
 
           
 
Print Name
     
 
Social Security #    
 
           
 
Signature
     
 
Phone #    

 
Date



Fax completed form to:
Compensation Department
Jeremy Loftis, Compensation Analyst
Fax: 919-297-1517

A-1